DETAILED ACTION

This Office Action is in response to the notice to withdrawal from issue, mailed on August 1, 2022.  Primary Examiner acknowledges Claims 26-29, 31-35, and 37-61 are pending in this application and Claims 1-25, 30, and 36 having been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
The  corrected non-marked up specification filed 10/20/2017, Page 23, line 1, "connector 606" should be "connector 600."   Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 53, 54, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Mintchev (FR 2720050 A1) in view of Brown (7,310,063). 
As to Claim 53, Mintchev discloses a diving mask (Figure 2), including: a frame (6, “transparent facial wall in hard plastic material” Translation: Page 6, Para 0208) fitted within a visor (“visor” Translation: Page 6, Para 0208); a flexible skirt (“gasket made of flexible, hollow silicone material” Translation: Page 6, Para 0208)including a partition (“internal partition in flexible silicone material which separates the face into two parts” Translation: Page 6, Para 0208) deliminating an upper chamber for viewing (“upper chamber for the view” Translation: Page 6, Para 0235) for viewing from a lower chamber for breathing (“another lower chamber for breathing 11” Translation: Page 6, Para 0235), the partition being arranged to bear upon the nose of the user (best seen Figure 2) such that the mouth and nose of the user are in the lower chamber for breathing (“another lower chamber for breathing 11” Translation: Page 6, Para 0235), while the eyes of the user (best seen Figure 2) are in the upper chamber for viewing (“upper chamber for the view” Translation: Page 6, Para 0235), the partition including at least one passageway (“two valves which open for aspiration and close for expiration 13” Translation: Page 6, Para 0235) for enabling circulation of inspired air directed from the upper chamber for viewing (“upper chamber for the view” Translation: Page 6, Para 0235) toward the lower chamber for breathing (“another lower chamber for breathing 11” Translation: Page 6, Para 0235) during an inspiration phase of the user; and a breathing tube (4, “snorkel” Translation: Page 6, Para 0208)  having a proximal end for linking the breathing tube (4) to the frame (6), and a distal end (best seen Figure 2 - near reference character 1) opposite the proximal end, the breathing tube (4) including at least one air channel (“A” of Figure 2) fluidly connected with the lower chamber for breathing (“another lower chamber for breathing 11” Translation: Page 6, Para 0235), said distal end (best seen Figure 2 - near reference character 1) having an air inlet (1) for exchanging air with the atmosphere (as shown in Figure 2 by the directional arrows “A” and “B”).
Yet, Mintchev does not expressly disclose “detachable connector which is mounted detachably to the breathing tube, the detachable connector comprising a telecommunications device.”
Brown (below) teaches a navigation system 30 for snorkeling, wherein a telecommunications device in the form of a GPS signal receiver antenna (31) is detachably connected (via clip 36; see Figs 1 and 2; col 4, lines 65-67) to the breathing tube (23), the detachable connector comprising the telecommunications device (31).

    PNG
    media_image1.png
    401
    289
    media_image1.png
    Greyscale
 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to provide the GPS receiver portion 31 of the GPS system 30 of Brown to the breathing tube 23 of Mintchev since using a GPS system while snorkeling would allow for "increased safety and enjoyment" (see Brown, col. 1, line 18; col 2, line 32- col 3 line 20).  Further, by providing a detachable connection of the receiver to the breathing tube, the system can be "lent or rented" so that the system can be used or shared by multiple users.
	As to Claim 54, the modified Mintchev, specifically Brown teaches a GPS signal receiver antenna.  Thus, the limitation of “an antenna” as claimed is met. 
	As to Claim 58, the modified Mintchev, specifically Brown teaches detachable clips (36).  Thus, the limitation of “a clip portion” as claimed is met. 

Claims 55 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Mintchev (FR 2720050 A1) in view of Pounders (WO 0045895 A1). 
As to Claims 55 and 56, Mintchev discloses the diving mask; yet, does not expressly disclose the construction of  “detachable connector which is mounted detachably to the breathing tube” wherein “the detachable connector comprises at least a loudspeaker shifted relative to the body of the breathing tube so as to be placed near at least one of the ears of the user” (Claim 55), and further “the loudspeaker is linked by a linking arm to a detachable connector body of the detachable connector” (Claim 56).
Pounders teaches a telecommunication device - “loudspeaker” (16 - “The mouthpiece (1) is designed for attachment directly to an underwater speaker (16), a snorkel (30), a snorkel, a speaker combination, or to the mouthpiece of a conventional second stage regulator (12), and speaker combination.” Abstract) connected to a snorkel (30) in a detachable manner (best seen Figure 14) through connection (15, “connector nipple”).  
Regarding the detachable feature, as stated, Pounders teaches “A connector nipple 15 typically extends from a base flange 21, attached to the housing base 20, for the purpose of extending into the body 2 of the mouthpiece 1 and typically removably attaching the speaker 16 to the mouthpiece 1.” (Page 8, Lines 15-20). Additionally, Pounders teaches “all connections between the mouthpiece 1 and the speaker 16 and diving regulator 12, as well as the mount tee 33 of the snorkel 30, may typically be designed as a "slip", or "friction fit" to facilitate ease in assembly and disassembly. It will be further appreciated that the speaker 16 can be used in combination with mouthpieces other than the mouthpiece 1.” (Page 12, Lines 10-15).
Regarding the shifting feature as described in Claim 55 and further defined as a “linking arm” in Claim 56, Pounders teaches “a speaker mount tube 16a. In preferred embodiment one end of the speaker mount tube 16a extends into a nipple 7 provided on the regulator/snorkel connector 5 of the body 2 of the mouthpiece 1 and the opposite end of the speaker mount tube 16a extends, into the connector nipple 15 of the housing base 20.”  (Page 9, Line 20 thru Page 10, Line 5).   Additionally, Pounders teaches “Positioning of the speaker 16 on the speaker mount tube 16a has a primary advantage for the diver. Since the speaker mount tube 16a is typically removably extended into the nipple 7 of the mouthpiece 1 and into the connector nipple 15 of the speaker 16, the speaker 16 can be maneuvered into substantially any position with respect to the diving regulator 12 and the mouthpiece 1 by rotating the speaker 16 in a 360-degree circle as the speaker mount tube 16a rotates inside the connecting nipple 7.” (Page 10, Lines 5-10).  
Pounders teaches the resultant effect of this construction provides for “the breath and voice of the diver projects through the water” (Page 10, Lines 20-25). 
	Therefore, it would have been obvious to one having ordinary skill in the art to modify the snorkel of Mintchev to include a telecommunication device in the form of a loudspeaker as taught by Pounders to facilitate the projection of the breath and voice of the diver through the water, wherein the loudspeaker component can be easily assembled or disassembled at will. 

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Mintchev (FR 2720050 A1) in view of Brown (7,310,063), as applied to Claim 53 and further in view of Issalene (FR 2650987 A1). 
As to Claim 57, the modified Mintchev discloses the diving mask, wherein Brown teaches the use of a detachable connector telecommunication device in the form of an antenna; yet, does not expressly disclose the “detachable connector comprises a microphone”. 
Issalene teaches a telecommunication device - “microphone” (13,  best seen Figure 4, “According to another characteristic, a tuba according to the invention further comprises, in its upper part in the position of use, at least one sealed microphone connected to a low-frequency amplifier advantageously comprising a device for automatically adjusting the output power according to ambient sound level.” Translation: Page 4, Para 0154; “The snorkel represented in FIG. 4, constituting a second alternative embodiment given by way of example, enables the diver swimming at the surface to hear the sounds coming from the air environment. This tuba has a mouthpiece strictly identical to the mouthpiece of the tuba shown in Figure 3 and has in its aerial part one or more (two in the example shown) waterproof microphones 18 connected to a low frequency amplifier 19 comprising a device automatically adjusting the output power according to the ambient sound level. The assembly is electrically insulated and sealed.” Translation: Page 8, Para 0324; “This amplifier sends to each vibrator 1 the amplified signals picked up by each of the microphones 18, which allows the divers to receive the sounds in stereophonic mode, and therefore to locate their source.” Translation: Page 9, Para 0341). 
Additionally, Primary Examiner notes Issalene teaches an additional telecommunication device in the form of an antenna cooperatively interacting with the snorkel (“this snorkel further comprises an antenna allowing the reception of radio transmission, electrically insulated and arranged, in the position of use, at the upper part of the snorkel; an electrically isolated and sealed receiver-amplifier assembly as well as a power supply device such as batteries, housed in a cavity outside said snorkel, closed in a sealed manner, for example, by a screw cap.” Translation: Page 4, Para 141; “the aerial part of the snorkel comprises an antenna 12 coated in an electrical insulator. This antenna brings the high frequency radio signals to an electrically isolated and sealed receiver-amplifier assembly 13 delivering an amplified low-frequency electrical signal to the vibrator 1 included in the bite tongue 10. … The housing element 16 can be closed in a leaktight manner, for example by a screw cap 17.” Translation: Page 8, Para 0304). 
In light of the teachings of “an electrically isolated and sealed” construction “closed in a sealed manner, for example, by a screw cap” providing “a leaktight manner”, the construction of providing this same sealed configuration for the microphone is obvious to try from a finite number of predictable results having a reasonable expectation of success as the construction would yield the predictable results of providing a releasable connection that tis sealed off in a leak tight manner. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the construction of the detachable telecommunications device of the modified Mintchev in the form of an antenna, to additionally include the use of a microphone in a sealed configuration as taught by Issalene to be a known construction methodology suitable for providing sealed and leak tight connections to a snorkel. 

Allowable Subject Matter
Claims 26-29, 31-35, 37-52, and 59-61 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art made of record does not disclose or teach the specific structure and arrangement of the diving masks including: 
Independent Claim 26 recites the features “wherein the diving mask includes a telecommunications device which is mounted at least partially to the breathing tube, said telecommunication device comprising a microphone which is mounted to the breathing tube and terminates in said channel fluidly connected with the lower chamber”. 
Independent Claim 38 recites the features include “a detachable connector arranged to be mounted between the breathing tube and the frame, such that the detachable connector, when mounted to the breathing tube and the frame, form a fluidic connection at least between the lower chamber and the channel of the breathing tube, the detachable connector being detachable from the frame and the breathing tube, and wherein the detachable connector includes a telecommunications device comprising a microphone, a loudspeaker as well as a transmitter and receiver modules.”
Independent Claim 47 recites the features of a detachable component including “a body having a breathing tube detachable fastening portion; a telecommunications device having : a shifted loudspeaker linked to the body with a linking arm, a microphone, an antenna, at least a control button, and transmitter and receiver modules.”
Independent Claim 48 recites the features of a detachable breathing tube device of a diving mask including “a body having: a proximal end part comprising a fastening part for its detachable fastening to the frame of the diving mask, a distal end part, opposite to the proximal end part; an air inlet with orifices for exchanging air with the atmosphere; at least one air channel connected to the air inlet; a telecommunications device mounted to the body and comprising a loudspeaker, a microphone, an antenna as well as transmitter and receiver modules, wherein the microphone is mounted to the body and the antenna is at the distal end part of the body.”
Independent Claim 59 recites the features of “a telecommunications device which comprises at least a loudspeaker, a microphone, an antenna as well as transmitter and receiver modules, said loudspeaker being shifted relative to the body of the breathing tube so as to be placed near at least one of the ears of the user; a detachable element detachably fastened to the breathing tube, said detachable element comprising at least said antenna, said microphone as well as said transmitter and receiver modules; and a linking arm for linking the loudspeaker to the detachable element.”
Therefore, these features of the component as mounted to the breathing tube appear to overcome the prior made of record.  Thus, Claims 26-29, 31-35, 37-52, and 59-61 are deemed allowable over the prior art made of record.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot. 
The term “telecommunications device” in Claim 53 is inherently broad.  From reading of the original specification as filed the term “telecommunications device” can encompass any of “loudspeaker 2514”, “transmitter module 2505 of a radio signal, and a receiver module 2507 of a radio signal”, “antenna 2517”, “control buttons 2512”, “microphone 2504”. 
In light of this fact, Brown (7,310,063) is considered a conflicting modifying refence in light of its teachings of the detachable connector on the snorkel but additionally the use of a telecommunications device in the form of a GPS - antenna. 
Consequently, upon further review of this instant application the allowable subject matter appears to be based in the combination of multiple telecommunications devices as claimed in independent claims - Claim 38, 47, 48, and 59 - or - based upon the specific structure and orientation wherein the “microphone which is mounted to the breathing tube and terminates in said channel fluidly connected with the lower chamber” as claimed in Claim 26 .
Although of Issalene (FR 2650987 A1) teaches a microphone in a sealed configuration upon the snorkel, the teachings of Issalene fail to disclose the structure wherein the “microphone which is mounted to the breathing tube and terminates in said channel fluidly connected with the lower chamber”.  Thus, Claim 26 at this time appears to overcome the prior art made of record as the placement of the microphone as sealed by Issalene and shown at the apex of the snorkel (Figure 4) does not appear to have a basis beyond hindsight for the extension and termination of the microphone “in said channel fluidly connected with the lower chamber” as claimed.  
Therefore, in light of the aforementioned reasoning the status of the claims has identified Claims 26-29, 31-35, 37-52, and 59-61 as allowable over the prior art made of record; whilst remaining Claims 53-58 are rejected in light of the prior art made of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785